                                                                      Case 2:15-cv-01798-JAD-GWF Document 23 Filed 04/17/19 Page 1 of 2



                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar. No. 11015
                                                            3    1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134
                                                            4    Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                            5    Email: melanie.morgan@akerman.com
                                                                 Email: donna.wittig@akerman.com
                                                            6
                                                                 Attorneys for defendants Nationstar Mortgage LLC
                                                            7    and Federal Home Loan Mortgage Corporation

                                                            8                                     UNITED STATES DISTRICT COURT
                                                            9                                         DISTRICT OF NEVADA
                                                            10   PREMIER ONE HOLDINGS, INC.                         Case No.:      2:15-cv-01798-JAD-GWF
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                   Plaintiff,
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   v.                                                 MOTION TO REMOVE ATTORNEY
                      LAS VEGAS, NEVADA 89134




                                                                                                                    FROM ELECTRONIC SERVICE LIST
AKERMAN LLP




                                                            13   MTC FINANCIAL, INC., a California
                                                                 corporation; NATIONSTAR MORTGAGE,
                                                            14   LLC, a Delaware limited liability company;
                                                                 FEDERAL HOME LOAN MORTGAGE
                                                            15   CORPORATION, form and type of entity
                                                                 unknown; DOES I through X and ROE
                                                            16   BUSINESS ENTITIES I through X, inclusive,
                                                            17                      Defendants.
                                                            18
                                                            19                PLEASE TAKE NOTICE that Defendants Nationstar Mortgage LLC and Federal Home
                                                                 Loan Mortgage Corporation hereby provides notice that Karen A. Whelan, Esq. and Thera A.
                                                            20
                                                                 Cooper, Esq. are no longer associated with the law firm of Akerman LLP.
                                                            21
                                                                 …
                                                            22
                                                                 …
                                                            23
                                                                 …
                                                            24
                                                                 …
                                                            25
                                                                 …
                                                            26
                                                                 …
                                                            27

                                                            28


                                                                 48641544;1
                                                                     Case 2:15-cv-01798-JAD-GWF Document 23 Filed 04/17/19 Page 2 of 2



                                                            1                 Akerman LLP continues to serve as counsel for Deutsche Bank National Trust Company in

                                                            2    this action. All items, including, but not limited to, pleadings, papers, correspondence, documents

                                                            3    and future notices in this action should continue to be directed to Melanie D. Morgan, Esq. and

                                                            4    Donna M. Wittig, Esq.

                                                            5
                                                                              DATED this 17th day of April, 2019
                                                            6
                                                                                                                   AKERMAN LLP
                                                            7

                                                            8                                                      /s/ Donna M. Wittig
                                                                                                                   MELANIE D. MORGAN, ESQ.
                                                            9
                                                                                                                   Nevada Bar No. 8215
                                                            10                                                     DONNA M. WITTIG, ESQ.
                                                                                                                   Nevada Bar No. 11015
                                                            11                                                     1635 Village Center Circle, Ste. 200
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                                                                   Las Vegas, Nevada 89134
                                                            12
                      LAS VEGAS, NEVADA 89134




                                                                                                                   Attorneys for defendants Nationstar Mortgage LLC
AKERMAN LLP




                                                            13                                                     and Federal Home Loan Mortgage Corporation
                                                            14

                                                            15                                             COURT APPROVAL
                                                            16                IT IS SO ORDERED.
                                                            17                      4/18/2019
                                                                              Date:______________
                                                            18                                                            ___________________________________
                                                            19                                                            UNITED STATES MAGISTRATE JUDGE
                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                      2
                                                                 48641544;1
